 


109 HR 3604 IH: Badge and Uniform Security and Trustworthiness Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3604 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Ms. Slaughter (for herself, Mr. Weldon of Pennsylvania, Ms. Schakowsky, and Ms. Watson) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to provide expanded protections against the misuse of public safety officer uniforms, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Badge and Uniform Security and Trustworthiness Act of 2005. 
2.Public employee uniforms 
(a)In generalSection 716 of title 18, United States Code, is amended— 
(1)by striking police badge each place it appears in subsections (a) and (b) and inserting official insignia or article of clothing; 
(2)in each of paragraphs (2) and (4) of subsection (a), by striking badge of the police and inserting official insignia or article of clothing; 
(3)in subsection (b), by striking the badge and inserting the insignia or article of clothing;  
(4)so that subsection (c) reads as follows: 
 
(c)As used in this section— 
(1)the term official insignia or article of clothing means an article of distinctive clothing or insignia, including a badge, emblem or identification card, that is an indicium of the authority of a public employee; and 
(2)the term public employee means any officer or employee of the Federal Government or of a State or local government. ; and 
(5)in the heading for the section, by striking Police badges and inserting Public employee insignia and clothing. 
(b)Conforming amendment to table of sectionsThe item in the table of sections at the beginning of chapter 33 of title 18, United States Code, relating to section 716 is amended by striking Police badges and inserting Public employee insignia and clothing. 
(c)Direction to Sentencing CommissionThe United States Sentencing Commission is directed to make appropriate amendments to sentencing guidelines, policy statements, and official commentary to assure that the sentence imposed on a defendant who is convicted of a Federal offense while wearing or displaying insignia and clothing received in violation of section 716 of title 18, United States Code, reflects the gravity of this aggravating factor.  
 
